DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on March 21, 2022, in which claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,308,047. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except for corresponding to the first column and stored in a distributed hash table, by the count, wherein the distributed hash table stores a plurality of other counters corresponding to each of the plurality of columns of the table. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a plurality of other counters corresponding to each of the plurality of columns of the table, since the distributed hash table would have been explicitly in order to improve memory and other computing resource utilization in data processing systems in determining how much data to load into a memory location. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Applicant 
Patent
1. A method comprising:
identifying, by a processor, a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period;
recording a count of how many of the one or more data values are accessed during the column access;
incrementing a first counter by the count;
determining that the sampling period has expired;
computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and
providing the load recommendation for implementation into the database for one or more subsequent column accesses.
1. A method comprising:
identifying, by a processor, a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period;
recording a count of how many of the one or more data values are accessed during the column access;
incrementing a first counter, corresponding to the first column and stored in a distributed hash table, by the count, wherein the distributed hash table stores a plurality of other counters corresponding to each of the plurality of columns of the table;
determining that the sampling period has expired;
computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and
providing the load recommendation for implementation into the database for one or more subsequent column accesses.






Application
Patent
2. The method of claim 1, wherein the computing comprises: computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period.

3. The method of claim 1, wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location.

4. The method of claim 3, wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location.

5. The method of claim 4, wherein the partial load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, only a subset less than all of the data values of the first column are copied into the memory location.

6. The method of claim 1, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of the table use the same load recommendation.

7. The method of claim 1, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of a plurality of tables of the database using a similar schema use the same load recommendation.

8. The method of claim 1, wherein the computing comprises: computing the load recommendation based at least in part on a column density corresponding to the first column, wherein the column density indicates a number of values of the first column are accessed relative to a total data size of the first column.
2. The method of claim 1, wherein the computing comprises: computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period.

3. The method of claim 1, wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location.

4. The method of claim 3, wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location.

5. The method of claim 4, wherein the partial load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, only a subset less than all of the data values of the first column are copied into the memory location.

6. The method of claim 1, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of the table use the same load recommendation.

7. The method of claim 1, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of a plurality of tables of the database using a similar schema use the same load recommendation.

8. The method of claim 1, wherein the computing comprises: computing the load recommendation based at least in part on a column density corresponding to the first column, wherein the column density indicates a number of values of the first column are accessed relative to a total data size of the first column.



Application
Patent
9. A system comprising:
a memory; and
at least one processor coupled to the memory and configured to perform operations comprising:
identifying, by the at least one processor, a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period;
recording a count of how many of the one or more data values are accessed during the column access;
incrementing a first counter by the count;
determining that the sampling period has expired;
computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and
providing the load recommendation for implementation into the database for one or more subsequent column accesses.
9. A system comprising:
a memory; and
at least one processor coupled to the memory and configured to perform operations comprising:
identifying, by the at least one processor, a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period;
recording a count of how many of the one or more data values are accessed during the column access;
incrementing a first counter, corresponding to the first column and stored in a distributed hash table, by the count, wherein the distributed hash table stores a plurality of other counters corresponding to each of the plurality of columns of the table;
determining that the sampling period has expired;
computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and
providing the load recommendation for implementation into the database for one or more subsequent column accesses.



Applicant
Patent
10. The system of claim 9, wherein the computing comprises: computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period.

11. The system of claim 9, wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location.

12. The system of claim 11, wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location.

13. The system of claim 12, wherein the partial load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, only a subset less than all of the data values of the first column are copied into the memory location.

14. The system of claim 9, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of the table use the same load recommendation.

15. The system of claim 9, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of a plurality of tables of the database using a similar schema use the same load recommendation.

16. The system of claim 9, wherein the computing comprises: computing the load recommendation based at least in part on a column density corresponding to the first column, wherein the column density indicates a number of values of the first column are accessed relative to a total data size of the first column.
10. The system of claim 9, wherein the computing comprises: computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period.

11. The system of claim 9, wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location.

12. The system of claim 11, wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location.

13. The system of claim 12, wherein the partial load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, only a subset less than all of the data values of the first column are copied into the memory location.

14. The system of claim 9, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of the table use the same load recommendation.

15. The system of claim 9, wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of a plurality of tables of the database using a similar schema use the same load recommendation.

16. The system of claim 9, wherein the computing comprises: computing the load recommendation based at least in part on a column density corresponding to the first column, wherein the column density indicates a number of values of the first column are accessed relative to a total data size of the first column.







Application
Patent
17. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
identifying a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period;
recording a count of how many of the one or more data values are accessed during the column access;
incrementing a first counter by the count;
determining that the sampling period has expired;
computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and
providing the load recommendation for implementation into the database for one or more subsequent column accesses.
17. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
identifying a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period;
recording a count of how many of the one or more data values are accessed during the column access;
incrementing a first counter, corresponding to the first column and stored in a distributed hash table, by the count, wherein the distributed hash table stores a plurality of other counters corresponding to each of the plurality of columns of the table;
determining that the sampling period has expired;
computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and
providing the load recommendation for implementation into the database for one or more subsequent column accesses.







Application
patent
18. The device of claim 17, wherein the computing comprises: computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period.

19. The device of claim 17, wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location.

20. The device of claim 19, wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location.
18. The device of claim 17, wherein the computing comprises: computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period.

19. The device of claim 17, wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location.

20. The device of claim 19, wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 9 and 17 are directed to a method, system, and computer program product respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, 9 and 17 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claim 1 recites: identifying, by a processor, a column access of one or more data values of a first column of a plurality of columns of a table of a database during a sampling period” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
The recited “determining that the sampling period has expired” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The language, “determining”, in the context of this claim encompasses the user mentally making a decision about a load recommendation.
The steps of " identifying…; and determining..." cover performance of the limitations in the mind but for the recitation of generic computer components. They are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations "recording a count of how many of the one or more data values are accessed during the column access; and incrementing a first counter by the count”. These steps can be viewed "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). The recited “computing a load recommendation on how to load data values into the first column based on the first counter, wherein the load recommendation includes at least one of a full load of data values recommendation or a partial load of data values recommendation; and providing the load recommendation for implementation into the database for one or more subsequent column accesses" represent an extra solution activity because it is a mere nominal tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor”, “memory” and “non-transitory computer-readable device” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, claim 1 is directed to an abstract idea.
The remaining independent claims 9 and 17 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-8, 10-16 and 18-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically,




Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “computing the load recommendation based on both a second counter corresponding to the first column, and the first counter, wherein the first counter and the second counter each count different types of column accesses that occurred on the first column during the sampling period” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the database comprises a column-oriented database, wherein the one or more data values of the first column are loaded from a disk storage location into a memory location” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the full load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, all of the data values of the first column are copied into the memory location” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the partial load of data values recommendation comprises that when the one or more data values of the first column are loaded from the disk storage location into the memory location, only a subset less than all of the data values of the first column are copied into the memory location” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the computing comprises: computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of the table use the same load recommendation” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “computing a granularity recommendation, included with the load recommendation, that all of the plurality of columns of a plurality of tables of the database using a similar schema use the same load recommendation” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the computing comprises: computing the load recommendation based at least in part on a column density corresponding to the first column, wherein the column density indicates a number of values of the first column are accessed relative to a total data size of the first column” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

The dependent claims 10-16 and 18-20 are also rejected for incorporating the abstract idea of their respective base claims by dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210216498 (involved in determining a current age associated with a row in a database, wherein the database comprises a write storage and a read storage, wherein the row is located in the write storage; determining a set of one or more merge criteria based at least in part on a modification age distribution, wherein the modification age distribution is dynamically determined based at least in part on previous transactions at the database; determining whether the current age meets the set of merge criteria; and in response to a determination that the current age meets the set of merge criteria, merging the row from the write storage into the read storage).

US 20180349424 (involved in monitoring access to a plurality of rows in a database partition, a first portion of the plurality of rows stored in a persistent page store and a second portion of the plurality of rows stored in an in-memory row store. The operations can further comprise determining workload parameters based on the monitoring, selecting a location for performing a database operation on the database partition based on the workload parameters, and performing the database operation on the database partition within the selected location).


US 20140317087 (involved in implementing and maintaining sampled tables in a database system).
US 8290935 (involved in optimizing execution plan for query based on a calculated number of rows per unique value. Values for columns are read. A determination is made whether the read values are different from previously read values. The values are recorded in a data structure i.e. linked list, pointed by an entry in another data structure i.e. array of hash function results, if the read values are different by determining a location of the entry in the latter data structure by applying hash function to the values. Percent of rows is specified).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 21, 2022